DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 8, 10-12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ersan (US 8348195) in view of Henshaw (US 9545999), Henshaw (US 9266614), Savian (US 20150210393), and Sellers (US 4035014).

Regarding claim 1, Ersan teaches a plurality of arrangements of individual seats for installation in an aeroplane cabin, each arrangement having a first assembly of two seats (Fig. 1, #16, #17) and a second assembly of two seats (Fig. 1, #15, #12), each seat having an axis (A) and being convertible between a sitting position and an extended position (column 1, 4, lines 40-43), each arrangement having a longitudinal axis (#10), wherein: 
a first seat of the first assembly (#16) and a first seat of the second assembly (#12) face each other, 
a second seat of the first assembly (#17) and a second seat of the second assembly (#15) face each other, 
the first seat and the second seat of the first assembly are turned inwardly towards the longitudinal axis of the arrangement (column 3, lines 43-45), 
the first seat and the second seat of the second assembly are turned outwardly with respect to the longitudinal axis of the arrangement (column 3, lines 43-45), 
wherein each arrangement further comprises: 
a first central console and a second central console (Fig. 1, #7) are positioned between the first assembly and the second assembly (column 3, lines 32-33), 
the first central console (#29, #20, and #25) comprising a first foot area (#29) and a second foot area (#20) open in two opposite directions relative to each other and respectively associate with the first seat of the first assembly and the first seat of the second assembly (Fig. 1), 
the second central console (#7, #6, annotated foot area) comprising a first foot area (#6) and a second foot area (annotated figure) open in two opposite directions relative to each other and respectively associated with the second seat of the first assembly and the second seat of the second assembly (Fig. 1),
a transverse partition (#7) extending in a direction perpendicular to the longitudinal axis (column 4, lines 5-7) of each arrangement to isolate the first assembly from the second assembly (column 4, lines 2-3). 
	wherein the plurality of arrangements comprises at least a first arrangement and a second arrangement, wherein the first arrangement and the second arrangement are positioned one behind the other (Fig. 2, forward center aisle, repeated pattern of four seats), 
	wherein a double module positions the first seat of the first assembly of the first arrangement and the first seat of the second assembly of the second arrangement along a same longitudinal column (Fig. 2, forward center aisle, all first seats of each assembly and arrangement are along the same longitudinal line), the double module comprising:
	a first housing (components surrounding #16’s space Fig. 1 form the housing; i.e. #28, #27, #26, #32, etc.) for receiving the first seat of the first assembly of the first arrangement (#16) and a second housing (components surrounding #11’s space Fig. 1 form the housing) for receiving the first seat of the second assembly of the second arrangement (#11) so that the first seat of the first assembly of the first arrangement and the first seat of the second assembly of the second arrangement are rotated in opposite directions with respect to each other (See Fig. 1) and the first seat of the first assembly of the first arrangement is turned inwardly towards the longitudinal axis while the second seat of the second assembly of the second arrangement is turned outwardly with respect to the longitudinal axis (See Fig. 1), and 
	a hull extending between the first seat of the first assembly of the first arrangement and the first seat of the second assembly of the second arrangement of the double module (#30; Fig. 1). 
	wherein each central console (For example, #20/#29/#33), the foot areas are superimposed at least partially along the longitudinal axis of the arrangement (Fig. 1, foot areas #20/#29 overlap in the lateral direction along the longitudinal axis),
	the foot areas consisting of housings (#25) open towards the corresponding seat (Fig. 1) and substantially horizontal foot rest (#20) located inside the housing on which the passenger can rest their feet (column 2, lines 29-35),
	the housings constructed in a central console are each delimited by a bottom (annotated Fig. 1 below), the bottom of the two housings formed in the same consoles (annotated Fig. 1) being interconnected by a common partition (#33) inclined relative to the longitudinal axis (Fig. 1). 
Ersan does not appear to specifically disclose that the ottoman portion includes a cushion. It is well known in the art to include cushions on foot rests for bed-like structures on aircraft. Henshaw (US 9545999) teaches cushions on all bed components (column 19, lines 29-33) including the ottoman bed component (#33). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Ersan with the cushions disclosed in Henshaw (US 9545999). Doing so would provide increased passenger comfort in the lie-flat position (Henshaw US 9545999: column 19, lines 29-33).
Ersan does not appear to specifically disclose the central consoles having a flat upper surface and retractable transverse partitions. Henshaw (US 9266614) teaches the first central console and the second central console each having a flat upper surface (#88, #108, #128, #148) on which the passenger can place objects (Fig. 8), and 
the transverse partition (#86, #124, #106, #144) being constructed in two parts (#86 with #124 and #106 with #144 are each of the two parts) which are each retractable between an extended position (Fig. 10) and a stowed position (Fig. 9)
so that:
in a first configuration, one of the two parts of the transverse partition is retracted (Fig. 5), and
in a second configuration, both parts of the transverse partition are retracted (Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Ersan with the tabletops and stowable partition of Henshaw. Doing so would allow selective communication between passengers, allowing for both privacy and collaboration if desired (Henshaw US 9266614, column 1, lines 18-25).
Ersan further teaches the arrangement further comprising a central partition (#22) extending along the longitudinal axis to separate the seats of the same assembly (column 4, lines 3-5), 
Ersan does not appear to explicitly teach a mast to attach the central partition. Savian teaches a central partition (#32) being mechanically connected to masts (#22) extending vertically (Fig. 11), these masts being hollow to allow the passage of wiring harnesses (column 9, lines 18-23). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Ersan with the hollow masts of Savian. Doing so would provide a place to guide wiring to power seat features and kept away from the passengers for passenger safety. 
Ersan nor Savian explicitly teaches slides for the central partition. Savian does not show how the vertical motion of the partition is controlled. However, it is well known in the vehicle partition art to have side slides for vertically-moving partitions. Sellers teaches masts (#13) including slides (#12) to allow a displacement of the central partition (#11) in a vertical direction. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Ersan to include slides for the central partition. Doing so would provide the partition with support guidance for the raising of the central partition. 


    PNG
    media_image1.png
    686
    685
    media_image1.png
    Greyscale


Regarding claim 4, Ersan, as modified, teaches the arrangement of claim 3. Ersan does not teach the central partition being retractable. Henshaw (US 9266614) teaches a central partition (#46) is retractable between an extended position (Fig. 1) and a stored position (Fig. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Ersan with the retractable central partition of Henshaw (US 9266614). Doing so would allow passengers to conference with the adjacent seat (Henshaw US 9266614 column 6, lines 63-66).

Regarding claim 5, Ersan, as modified, teaches the arrangement of claim 4. Henshaw (US 9266614) teaches in the stowed position (Fig. 6), the central partition is housed at least partially in a space between the two central consoles (description of the storage options for the central console: column 6, lines 58-62; laterally between the two consoles, see Fig. 6). 

Regarding claim 6, Ersan teaches the arrangement of claim 4. Henshaw (US 9266614) teaches the central partition is constructed in one part (#46; Fig. 2).

Regarding claim 8, Ersan, as modified, teaches the arrangement of claim 4. Henshaw (US 9266614) teaches said central partition (#46) is mechanically connected to masts of the arrangement (See back storage of #46 in Fig. 6; storage area considered a mast). 

	Regarding claim 10, Ersan, as modified, teaches the arrangement of claim 1. Henshaw (US 9266614) teaches the two parts of the transverse partition are independently movable (#86 with #124 and #106 with #144 are each of the two parts) between the extended position (Fig. 10) and the stowed position (Fig. 9), allowing for the independent separation the first seats of each assembly or the second seats of each assembly (column 8, lines 64-67). 
	
Regarding claim 11, Ersan, as modified, teaches the arrangement of claim 10. Henshaw (US 9266614) teaches wherein, in the stowed position, each part of the transverse partition (#124, #144) is housed at least partially in a space formed in a corresponding central console (#126, #146). 

Regarding claim 12, Ersan, as modified, teaches the arrangement of claim 1. Henshaw (US 9266614) teaches wherein the transverse partition (#86, #124, #106, #144) carries screens (#84, #104, #124, #144), each of which is associated with a seat of said arrangement (Fig. 10). 

	Regarding claim 17, Ersan, as modified, teaches the arrangement of claim 1. Ersan further teaches wherein each seat is associated with a hull (#36) positioned around seat backs. 

	Regarding claim 18, Ersan teaches an aeroplane cabin (Fig. 2) comprising: 
a central group of seats (#52); 
two lateral groups of seats (#54 and opposite side in Fig. 2) located on either side of the central group of seats; and 
each lateral group of seats being separated from the central group by an aisle (Fig. 2), 
wherein the central group comprises the plurality of arrangements of four seats as defined in claim 1 (column 4, lines 39-41; see modification and rejection of claim 1 above).

	Regarding claim 19, Ersan, as modified, teaches the aeroplane cabin of claim 18. Ersan further teaches wherein at least one arrangement of four seats is located at one end of the central seat group (Fig. 2).

	Regarding claim 20, Ersan, as modified, teaches the aeroplane cabin of claim 18. Ersan further teaches wherein the lateral groups are formed in particular by a repetition of modules of two seats associated with a central console (Fig. 1, pair of #42 and #41). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ersan (US 8348195) in view of Henshaw (US 9545999), Henshaw (US 9266614), Savian (US 20150210393), and Sellers (US 4035014) as applied to claim 4 above, and further in view of Simeon (US 10131432).

Regarding claim 7, Ersan, as modified, teaches the arrangement of claim 4. Ersan does not teach the central partition is constructed in two parts. Simeon teaches wherein the central partition (#60) is constructed in two parts (#26, #28) to isolate the seats at a side of the two assemblies (Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Ersan with the two-part central partition of Simeon. Doing so would allow both sets of adjacent seats to be isolated independently (Simeon, column 3, line 67-column 4, line 2).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ersan (US 8348195) in view of Henshaw (US 9266614), Savian (US 20150210393), and Sellers (US 4035014) as applied to claim 1 above, and further in view of Oh (US 7296774).

Regarding claim 13, Ersan teaches the arrangement of claim 1. Ersan does not teach a screen for the seats. Savian teaches a screen (#42) rotatably mounted to a mast (#140). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Ersan with the rotatably mounted screen for seats of Savian. Doing so would allow provide monitors for inflight entertainment devices which are pivotable between an opened and closed position viewable by the passenger (Savian, [0061]). Savian does not teach a support pivotally mounted to the screen and pivotally mounted to a mast. Oh teaches a least one support (#12, #14) carrying a screen (#32), said support being rotatably mounted relative to a mast (#28; column 2, lines 59-64) and said screen being rotatably mounted relative to said support (#24, column 3, lines 40-42). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Ersan with the rotatably mounted monitor of Oh. Doing so would provide a viewer with the capability of controlling the viewing angle of the monitor (Oh, column 2, lines 43-45).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ersan (US 8348195) in view of Henshaw (US 9545999), Henshaw (US 9266614), Savian (US 20150210393), and Sellers (US 4035014)  as applied to claim 1 above, and further in view of Bock (US 7934679).

	Regarding claim 14, Ersan teaches the arrangement of claim 1, further comprising at least one lateral partition extending along an aisle (#27). Ersan does not teach the lateral partition having means to close the passage between the seat and the central console. Bock teaches a lateral partition (#23) having means for closing a passage (#9) between the seat (#31) and the corresponding central console (#37). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Ersan with the lateral partition of Bock. Doing so would provide isolation for a passenger from the aisle. 

Regarding claim 15, Ersan, as modified, teaches the arrangement of claim 14. Bock teaches the lateral partition is carried by masts (#7b). 

Regarding claim 16, Ersan, as modified, teaches the arrangement of claim 15. Bock teaches wherein the masts are hollow (column 7, lines 34-37) to allow the passage of wiring harnesses carrying power and data signals for multimedia systems associated with the seats. Although Bock does not explicitly teach the masts allowing passage of wiring, the mast is hollow and could function in that way, Savian teaches masts allowing passage of wiring. 

Response to Arguments
Applicant’s arguments with respect to claims 1 has been considered, however, Examiner disagrees that Ersan does not teach the new limitations of claim 1. Ersan shows a foot console which has two foot areas are superimposed partially along the longitudinal axis, as shown by the dotted line in annotated Figure 1. Additonally, Ersan does teach a common partition inclined to the longitudinal axis (#33) as well as bottom portions, which are all shown in the present rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        /Richard Green/Primary Examiner, Art Unit 3647